Ferguson, Judge
(concurring):
I am in full agreement with the rationale of the principal opinion and the disposition which it orders. Because of that disposition, however, I believe we should also express our views on the second issue before us in order to prevent the same problem arising at a possible rehearing of the case.
In my opinion, Major Genovese’s testimony concerning his opinion as to accused’s credibility was, on the foundation shown in this record, inadmissible. The transcript reflects that Genovese was the chief investigator into the allegations involved in the charges and that he based his unfavorable views concerning the accused upon matters disclosed in that investigation. In United States v McClure, 11 USCMA 552, 29 CMR 368, we condemned the receipt of similar testimony from a pretrial investigation officer, and declared, at page 553:
“. . . The officer was only a legal conduit through which information on a criminal offense passed, and it could hardly be expected that he would get an unbiased report from witnesses who were being interviewed on a criminal charge. His activities may be likened to those of a witness who goes into a community for the purpose of ascertaining the reputa*652tion of a defendant and makes inquiry only of those citizens who are the victims of a crime. Under those circumstances it could hardly be contended that the witness had an opportunity regularly and for a sufficient period of time to make a reasonably comprehensive and reliable estimate of the character or reputation of the defendant.”
In the ease at bar, Genovese’s opinion was predicated on the various statements the accused is alleged to have made to him during the course of the investigation. Permitting him to testify as to accused’s credibility in effect allowed him to express indirectly his views on the value of the case which he had compiled against Barnhill and to base an opinion on credibility solely on the type of predicate which we held insufficient in United States v McClure, supra. A police officer should never be allowed so to testify, as he is really informing the jury that the accused is a liar simply because he denies the validity of the officer’s case. Such testimony is unreliable and is no more than a bootstrapping effort by the investigator to strengthen the case for the Government without adequate foundation for the conclusion which he expresses.
Undoubtedly, an investigator may be qualified to testify that an accused has a bad character or a poor reputation for telling the truth, if he is shown to have had an adequate acquaintance with the latter’s background to form the necessary opinion. Cf. United States v Griggs, 13 USCMA 57, 32 CMR 57. But the teaching of McClure, supra, is that such predicate may not be established by demonstrating only that the witness investigated the particular offenses with which accused is charged. On that basis, therefore, I would also find it error to receive Major Genovese’s testimony concerning his opinion of accused’s credibility and, in light of the posture of this record, that such error was prejudicial.